PER CURIAM.
Defendants, operators of a collection agency, have appealed a judgment entered pursuant to a jury verdict awarding plaintiff compensatory and punitive damages in a tort action for invasion of privacy.
The single question presented by appellants for review is the sufficiency of the evidence to sustain the jury’s verdict for punitive damages, there being an apparent concession as to the sufficiency of the evidence to support the compensatory damages award.
In our review of the record in this cause, we have given due consideration to the principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. Our inquiry into the testimony adduced at the trial convinces us that there is substantial evidence to support the jury’s verdict. The jury’s findings will not be disturbed in the absence of a clear showing that the trial court committed error or that the evidence demonstrates that the conclusions reached are erroneous. See Stoller v. Jaffe, 125 So. 2d 310 (Fla.App.1961); Old Equity Life Insurance Company v. Levenson, 177 So.2d 50 (Fla.App.1965).
Accordingly, the judgment appealed is affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.